Per Curiam :
The status of a soldier at the time when the furlough period began governs in such cases. If the soldier was then sick and incapacitated for duty, whether with the regiment or in a hospital or at his home, he can not be considered as *117having received a furlough. If he became sick after the furlough period began and after he had received a furlough, the sickness was his misfortune, and he can not be considered as then on duty.
The judgment of the court in this case is that the claimant recover $125.